Citation Nr: 0001012	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  95-11 674	)	DATE
	)
	)                                

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left thyroid 
adenoma as a result of exposure to Agent Orange.

2.  Entitlement to a total rating for compensation purposes 
on the basis of individual unemployability.

3.  Entitlement to an effective date earlier than January 16, 
1997, for the award of a 100 percent rating evaluation for 
the service connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision by the St. Petersburg, Florida, Regional 
Office (RO). 

This matter was previously before the Board in January 1999, 
wherein the case was Remanded for additional development.  
During the pendency of this claim, by rating action dated in 
June 1999, the RO determined that the veteran was entitled to 
an increased rating evaluation of 100 percent for his service 
connected PTSD effective January 16, 1997.  

The grant of the I00 percent rating for PTSD is a complete 
grant regarding the veteran's claim for an increased rating 
for PTSD.  However, the Board finds that a separate 
determination is required for the certified issue of 
entitlement to a total rating for compensation purposes on 
the basis of individual unemployability.  

The veteran currently resides within the jurisdiction of the 
Jackson, Mississippi, RO.


FINDINGS OF FACT

1.  There is no competent medical evidence of record, which 
established a nexus between the veteran's a left thyroid 
adenoma, and his period of active duty, to include as a 
residual of exposure to Agent Orange.

2.  Service connection is in effect for PTSD, rated as 100 
percent disabling.

3.  The veteran has a GED education and last worked full time 
in 1986.

4.  The veteran's service connected disability prevents the 
veteran from obtaining and maintaining substantially gainful 
employment consistent with his occupational experience and 
education.

5.  The veteran's claim for an increased rating for PTSD was 
received on January 16, 1997.

6.  In August 1999, the RO assigned an effective date of 
January 16, 1997 for the grant of a 100 percent rating 
evaluation for the service connected PTSD.

7.  The effective date for the grant of the 100 percent 
rating evaluation for the service connected PTSD is September 
5,1996, the date the veteran was treated at a VA medical 
facility.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a left thyroid adenoma 
as a residual of exposure to Agent Orange. 38 U.S.C.A. § 
5107(a) (West 1991).

2.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).

3.  The criteria for an effective date of September 5, 1996 
for the grant of a 100 percent rating evaluation for the 
service connected PTSD have been met.  38 U.S.C.A. 
§§ 5107(a), 5110 (West 1997); 38 C.F.R. § 3.400(o)(2) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Left Thyroid Adenoma

The threshold question that must be resolved with respect to 
the veteran's claim of entitlement to service connection for 
a left thyroid adenoma as a residual of exposure to Agent 
Orange is whether he has submitted a well-grounded claim for 
the benefits arising therefrom.  38 U.S.C.A. § 5107(a) (West 
1991).  Pursuant to 38 U.S.C.A. § 5107(a), a person who 
submits a claim for benefits administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  A well-grounded claim is a plausible 
claim, one that is meritorious on its own or capable of 
substantiation.  Robinette v. Brown, 8 Vet.App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to be a well-grounded claim, 
there must be competent evidence of a current disability (a 
medical diagnosis); incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 1991).  In addition, 
certain diseases, including certain cancers, when manifest to 
a degree of 10 percent or more within one year after the 
veteran's military service, will be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116 (West 1991); 38 C.F.R. § 3.307(a)(6)(ii) (1999) are met, 
even though there is no record of such disease during service 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. § 3.307(d) 
(1999) are also satisfied: Chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancer (cancer of the lung, bronchus, 
larynx, or trachea) other than osteosarcoma, chondrosarcoma, 
Kaposi sarcoma or mesothelioma, and soft tissue cancers.  38 
C.F.R. § 3.309(e) (1999).

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma. For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309(e) (1999).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted. 61 Fed. Reg. 
41442-49 (August 8, 1996).

The presumption of service incurrence may be rebutted where 
there is affirmative evidence to the contrary, or evidence to 
establish that an intercurrent injury or disease . . . has 
been suffered . . .." 38 U.S.C. § 1113(a) (West 1991).  The 
expression 'affirmative evidence to the contrary' will not be 
taken to require a conclusive showing, but such showing as 
would, in sound medical reasoning and in the consideration of 
all evidence of record, support a conclusion that the disease 
was not incurred in service.  38 C.F.R. § 3.307)(d) (1999).

Notwithstanding the foregoing, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The holding in Combee is applicable to the facts 
in this case. However, establishing a well-grounded claim for 
service connection for a particular disability requires more 
than an allegation that the particular disability had its 
onset in service.  It requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation as 
set forth above as set forth above. 

The veteran's service medical records have not been located.  
However, the Board notes that the veteran does not allege 
that a thyroid disorder was directly incurred while in 
service.  The veteran does not contend that he had complaints 
or treatment of any thyroid disorder while in service.  He 
specifically contends that his left thyroid adenoma is as a 
residual of his exposure to Agent Orange while in service. 

A November 1992 Discharge Summary from a VA Medical Center 
has been associated with the veteran's claims folder.  This 
treatment record indicates that the discharge diagnosis was 
of a left thyroid colloid adenoma.  The veteran underwent a 
left thyroid lobectomy and isthmectomy.  A November 1992 VA 
Pathological Report indicates that the veteran had a 
cytology, left thyroid nodule, with a macrofollicular 
pattern, colloid adenoma.  The report demonstrates that there 
was no evidence of malignancy.  He received follow-up 
treatment at a VA facility.

A VA hospital report dated in February 1993 reveals that the 
veteran was followed status post the left thyroid lobectomy 
and isthmectomy which he had undergone in November 1992.

The veteran is currently claiming service connection for the 
left thyroid adenoma as a result of his exposure to Agent 
Orange.  Lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise nor is it contended otherwise. 

As indicated hereinabove, VA has determined that a positive 
association exists between exposure to herbicides and the 
subsequent development of several disabilities.  38 C.F.R. 
§ 3.309 (1999).  The regulatory presumption does not apply to 
claimed left thyroid adenoma.  

As stated above, the veteran has not alleged that there was a 
complaint or finding relative to a thyroid disorder while in 
service.  The first post service clinical evidence of a left 
thyroid adenoma skin disorder occurred many years after 
service.  The veteran has not submitted any medical evidence 
nor is there any medical evidence of record, which 
establishes a nexus between the left thyroid adenoma and his 
military service, to include exposure to Agent Orange.  
Accordingly, the claim for service connection is not well 
grounded, and hence it must be denied. 

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  

The Board also notes that, if the veteran produces competent 
medical evidence relating the left thyroid adenoma to his 
active service, to include Agent Orange exposure, then he may 
seek to reopen his service connection claim, subject to the 
requirement of submitting new and material evidence under 
38 U.S.C.A. § 5108(a) (West 1991).

II. Total Rating Based On Individual Unemployability

Initially, the Board finds that the veteran's claim for 
entitlement to individual unemployability is well grounded, 
in that he has presented a plausible claim.  38 U.S.C.A. 
§ 5107(a) (West 1991);  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Board also finds that no further development 
of the record is necessary before appellate disposition is 
completed.  Accordingly, the duty to assist has been met.

The veteran contends that his service-connected disability 
prevents him from obtaining and maintaining a gainful 
occupation.  According to the applicable laws and 
regulations, a total rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, and 4.16(a) (1999).

The veteran is currently service connected for PTSD evaluated 
as 100 percent disabling.  His combined evaluation is 100 
percent.  Therefore, he meets the percentage standards for 
consideration for a total disability rating under section 
4.16(a) and may be considered for a total disability rating 
on this basis.

In January 1997, the veteran submitted an application for 
increased compensation based on unemployability.  The veteran 
reported occupational experiences as a maintenance engineer 
and a production wagerer.  He stated that he last worked full 
time in April 1986 when he had become too disabled to work.  
He reported a four year high school education and trade 
school training for basic electronics.

The veteran underwent a VA psychiatric examination in April 
1998.  The veteran reported that he had tried to work but 
that he could not stand the pressure and so he quit.  The 
diagnoses were PTSD; major depressive disorder, severe, 
without psychotic features; and adult antisocial behavior 
with an assigned Global Assessment of Functioning (GAF) code 
of 40.  The examiner commented that the veteran had 
increasingly isolated himself from contact with other people 
and that he just had one person, a neighbor at whose house he 
takes a bath, with whom he had contact about twice a week.

The veteran underwent a VA psychiatric examination in March 
1999.  Review of the medical record by the examiner revealed 
a long history of unemployment.  He indicated that from 1986, 
he had not been able to achieve any stability at work, even 
though he had tried on several occasions.  The diagnoses 
included chronic PTSD, and polysubstance dependency in 
partial remission.  The examiner assigned a GAF of 24 based 
on his inability to function in almost all areas.  The 
examiner commented that the symptoms of PTSD revealed in the 
examination would make the veteran unable to function in 
several areas.  He described that the veteran's fighting 
impulse is not due to a character disorder coming from 
childhood.  The veteran's outbursts at night that alienated 
his family, and the social alienation that he experiences in 
trying to associate with people are associated with the PTSD 
and would make his social functioning at a very low level.  
The GAF for the PTSD alone was estimated as GAF 34.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF of 21 to 30 is defined as 
behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).  A GAF of 31 to 40 is defined as 
exhibiting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

After reviewing the evidence, the Board finds that the 
medical evidence reflects that the veteran continues to 
experience significant symptoms associated with PTSD 
including the inability to function in almost all areas.   
The degree of impairment resulting from the veteran's service 
connected PTSD prevents him from obtaining and maintaining 
gainful employment consistent with his education and 
occupational experience.  Accordingly, a total rating for 
compensation purposes based on individual unemployability is 
warranted.

III. Effective Date Earlier Than January 16, 1997 For PTSD

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1997), that is, the 
instant claim is plausible.  The Board also finds that no 
further development of the record is necessary before 
appellate disposition is completed.  Accordingly, the duty to 
assist has been met.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (1999).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for increased 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991).  
The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date 
otherwise, date of receipt of claim. 3 8 C.F.R. § 3.400(o)(2) 
(1999).

Entitlement to service connection for PTSD was initially 
awarded in July 1987, wherein a rating evaluation of 10 
percent was assigned effective October 14, 1986.  By rating 
action dated in December 1992, the RO determined that the 
veteran was entitled to an increased evaluation of 50 percent 
effective as of July 7, 1992.  The veteran was notified of 
these decisions and of his appellate rights.  He did not 
appeal these determinations.

Received on in conjunction with the current claim were VA 
medical records covering a period from 1992 to 1997 showing 
treatment for several disorders.  These records reflect that 
he was seen at a VA outpatient clinic on September 5, 1996 
for complaints of insomnia, hallucinations and depression.  
The assessment was schizoaffective.  He was evaluated at the 
mental health clinic on October 22, 1996.  At that time the 
veteran reported that he was released from prison in July 
1996 and was living with his father.  He stated that he felt 
uncomfortable in social situations and had few acquaintances.  
He now believed in spirituality.  During the evaluation the 
veteran reported that he heard muffled voices and responded.  
The diagnosis was schizoaffective disorder.  A GAF was 60, 
moderate.  Therapy and medication was recommended and the 
prognosis was fair.

Received on January 16, 1997, was the veteran's claim for an 
increased rating evaluation for his service connected PTSD 
and unemployability benefits.  At that time the veteran 
reported that his condition had deteriorated since his last 
examination.  Because of his PTSD had been unable to work 
since 1986.  He stated that he could not go on like this and 
had recently received treatment at a VA facility.

A VA examination was conducted on April 18, 1998.  At that 
time the examiner asked the veteran how he had been doing 
since the examiner last saw him two years earlier.  He 
responded that he had been divorced three times and had been 
jailed for assault. He lived in the woods to avoid people so 
he would not get into fights and go to jail.  

The diagnoses were PTSD; major depressive disorder, severe, 
without psychotic features; and adult antisocial behavior 
with an assigned Global Assessment of Functioning (GAF) code 
of 40.  The examiner commented that the veteran had 
increasingly isolated himself from contact with other people 
and that he just had one person, a neighbor at whose house he 
takes a bath, with whom he had contact about twice a week.  

A VA psychiatric examination was conducted in March 1999.  
The diagnoses included chronic PTSD, and polysubstance 
dependency in partial remission.  The examiner assigned a GAF 
of 24 based on his inability to function in almost all areas.

To summarize, in a rating action dated in June 1999, the RO 
increased the rating evaluation for the PTSD to 100 percent 
for his service connected PTSD, effective January 16, 1997, 
the date of receipt of claim.  However, the VA medical record 
show that on September 5, 1996 he complained of insomnia, 
hallucinations and depression.  

The Board finds that this report factually demonstrates an 
increase in the severity of the veteran's service connected 
psychiatric disorder.  His claim was received within one year 
of the September 5, 1996 treatment.  Accordingly, the 
effective dated for the assignment of the 100 percent rating 
for PTSD is September 5, 1996.


ORDER

Entitlement to service connection for a left thyroid adenoma 
as a result of exposure to Agent Orange is denied.  

Entitlement to a total rating for compensation purposes based 
on individual unemployability is granted, subject to the law 
and regulations controlling payment of monetary benefits.  

Entitlement to an effective date of September 5, 1996 for the 
assignment of a 100 percent rating for PTSD is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

